1    Serita Rios, SBN# 246568
     Law Office of Serita Rios
2    2014 Tulare Street, Suite 600
     Fresno, California 93721
3    Telephone (559) 224-1800
     Facsimile (559) 224-1806
4    serita@seritarioslaw.com
5
     Attorney for Defendant TONYA COLLINS
6

7

8

9                               UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11

12   THE UNITED STATES OF AMERICA,                 )     Case No. 1:12-CR-00110-LJO
                                                   )
13                           Plaintiff,            )     REQUEST TO SEAL DOCUMENTS;
                                                   )     ORDER
                    vs.                            )
14
                                                   )
     TONYA COLLINS,                                )     (U.S.D.C. Local Rule 141; Federal Rules of
15
                                                   )     Criminal Procedure Rule 49.1)
16                           Defendant.            )
                                                   )
17                                                 )

18   TO:      THE HONORABLE LAWRENCE J. O’NEILL, UNITED STATES DISTRICT
              COURT JUDGE, THE UNITED STATES ATTORNEY’S OFFICE, BY AND
19
              THROUGH ITS REPRESENTATIVE KIRK SHERRIFF, AND TO UNITED
20            STATES PROBATION OFFICER, ADAM TUNISON:

21            Defendant, TONYA COLLINS, by and through her counsel, Serita Rios, hereby
22
     requests that the Sentencing Memorandum and its attachments be filed under seal with the
23
     Court.
24
              The reason for this request is a confidential psychological evaluation conducted by
25

26   Harold Seymour, Ph.D. that is included in the Sentencing Memorandum and its attachments.

27   The report of the psychological evaluation contains very private and sensitive information
28
     pertaining to the defendant’s personal history, medical and psychological history, and current




                                                   -1-
1    medical and mental health status. It is for this reason that counsel requests that the Sentencing
2
     Memorandum and its attachments be filed under seal. The documents total 14 pages.
3
            The persons permitted to have access to these documents shall be the Office of the
4

5
     United States Attorney as well as the United State Probation Office.

6

7           Dated: October 28, 2018                       Respectfully Submitted,
8
                                                           /s/ Serita Rios
9                                                         _______________________
                                                          Serita Rios
10
                                                          Attorney for Defendant
11

12
                                         *********************
13

14
                                                 ORDER
15

16
     Good cause appearing,
17
     IT IS SO ORDERED that the Sentencing Memorandum and attachments be filed under seal.
18

19
     IT IS SO ORDERED.
20
        Dated:     October 29, 2018                        /s/ Lawrence J. O’Neill _____
21
                                                  UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26

27

28




                                                    -2-
